Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .

 	This office action is responsive to amendment filed on 2/17/2021. Claims 1 and 4 have been amended. Claims 3 and 4 are cancelled. Claims 1, 4 and 5 are allowed.

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Jong H. Park (Registration No. 60,953) on March 31, 2021.

Please amend the claims as follows:

Claim 1 (currently amended):
 A state display information transmission system comprising: 
a processor and a memory;
and 
a chatbot mounted to the server, the chatbot comprising: 
an analyzing module configured to determine whether a user terminal transmits second communication information satisfying a preconfigured condition to the server in response to first communication information transmitted from a counterpart terminal to the user terminal through the server;
a selecting module configured to search and select state display information corresponding to the first communication information among the basic state display information, when the second communication information does not satisfy the preconfigured condition-; and, 
a transmitting module configured to transmit the state display information to the counterpart terminal, wherein the preconfigured condition is a condition about time taken for the user terminal to transmit the second communication information corresponding to the first communication information to the server.  

Claim 2 (canceled)  

Claim 3 (canceled)  
Claim 4 (currently amended): The state display information transmission system oclaim 1, wherein the chatbot includes a log module configured to store a list about the state display information transmitted to the counterpart terminal and transmit the list to the user terminal.  



REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-8 and 16-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “an analyzing module configured to determine whether a user terminal transmits second communication information satisfying a preconfigured condition to the server in response to first communication information transmitted from a counterpart terminal to the user terminal through the server;
a selecting module configured to search and select state display information corresponding to the first communication information among the basic state display information, when the second communication information does not satisfy the preconfigured condition-; and, a transmitting module configured to transmit the state display information to the counterpart terminal, wherein the preconfigured condition is a condition about time taken for the user terminal to transmit the second communication 


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SARGON N NANO/Primary Examiner, Art Unit 2457